12-1614
    Yang v. Holder
                                                                                  BIA
                                                                          A077 562 825
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 8th day of January, two thousand fourteen.

    PRESENT:
             JOSÉ A. CABRANES,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    HONG MING YANG,
             Petitioner,

                     v.                                    12-1614
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               John X. Wang, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Blair T. O’Connor,
                                  Assistant Director; Juria L. Jones,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Hong Ming Yang, a native   and citizen of
China, seeks review of a March 26, 2012,   decision of the BIA
denying his motion to reopen his removal   proceedings. In re
Hong Ming Yang, No. A077 562 825 (B.I.A.   Mar. 26, 2012). We
assume the parties’ familiarity with the   underlying facts
and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006) (per curiam). An alien seeking to reopen
proceedings is required to file a motion to reopen no later
than 90 days after the date on which the final
administrative decision was rendered and is permitted to
file only one such motion. See 8 U.S.C. § 1229a(c)(7)(A),
(C); 8 C.F.R. § 1003.2(c)(2). There is no dispute that
Yang’s second motion to reopen, filed in 2011, was untimely
and number-barred because his order of removal became final
in 2002. See 8 U.S.C. § 1101(a)(47)(B)(i).

     Yang contends that the Chinese government’s awareness
of his membership in and activities in support of the China
Democracy Party (“CDP”) in the United States and that
government’s alleged intensified crackdown on pro-democracy
advocates in China constitute material changes in country
conditions excusing his motion from the applicable time and
numerical limitations. See id. § 1229a(c)(7)(C)(ii); 8
C.F.R. § 1003.2(c)(3).

     Notwithstanding Yang’s arguments to the contrary, the
BIA did not abuse its discretion in finding that he failed
to demonstrate a material change of conditions in China
since the time of his hearing. See Jian Hui Shao v.
Mukasey, 546 F.3d 138, 169 (2d Cir. 2008); see also In re
S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In
determining whether evidence accompanying a motion to reopen
demonstrates a material change in country conditions that
would justify reopening, [the BIA] compare[s] the evidence
of country conditions submitted with the motion to those
that existed at the time of the merits hearing below.”).
First, Yang’s CDP activities in the United States are a

                             2
change in personal circumstances, not a change in country
conditions in China. See Yuen Jin v. Mukasey, 538 F.3d 143,
155 (2d Cir. 2008) (concluding that aliens who have been
ordered removed may not “disregard [those] orders and remain
in the United States long enough to change their personal
circumstances (e.g., by having children or practicing a
persecuted religion) and initiate new proceedings via a new
asylum application”); Wei Guang Wang v. BIA, 437 F.3d 270,
273-74 (2d Cir. 2006) (making clear that “self-induced
change in personal circumstances” that is “entirely of [the
applicant’s] own making after being ordered to leave the
United States” will not suspend time and numerical
limitations on motions to reopen). Second, the BIA compared
evidence of current conditions in China to those that
existed at the time of Yang’s merits hearing and reasonably
determined that the evidence reflected a continuation of the
Chinese government’s suppression of pro-democracy activists
rather than a material change in the level of such
suppression.

     Nor did the BIA abuse its discretion in its weighing of
Yang’s individual evidentiary submissions, particularly in
according that evidence diminished weight. See Xiao Ji Chen
v. U.S. Dep't of Justice, 471 F.3d 315, 342 (2d Cir. 2006)
(stating that generally “the weight to afford to [a
petitioner’s] evidence lies largely within the discretion of
the agency”) (internal quotation marks omitted). The BIA
did not err by according Yang’s father’s letter diminished
weight because it was written by an interested witness not
subject to cross-examination. See Matter of H–L–H & Z–Y–Z–,
25 I. & N. Dec. 209, 215 (B.I.A. 2010), rev’d on other
grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir.
2012). Similarly, the BIA was not required to credit an
affidavit asserting that Yang will certainly be arrested in
China because it was supported only by anecdotal evidence
from a few unknown individuals. See Xiao Ji Chen, 471 F.3d
at 341-42; cf. Jian Xing Huang v. INS, 421 F.3d 125, 128-29
(2d Cir. 2005).

     Because the BIA did not abuse its discretion in finding
that Yang failed to establish a material change in country
conditions as required to except his motion from the time
and number limitations, we do not address his prima facie
eligibility for asylum, withholding of removal, and relief

                             3
under the Convention Against Torture.   See INS v.
Bagamasbad, 429 U.S. 24, 25 (1976).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, the motion for
stay of removal filed May 15, 2012 is DENIED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4